Citation Nr: 0824757	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right inguinal hernia repair.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for peptic ulcer 
disease (PUD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2003 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  The RO, in pertinent 
part, denied the benefits sought on appeal.  The Board notes 
that entitlement to service connection for PTSD was 
separately adjudicated in an April 2007 rating decision and 
though while appealed, a statement of the case (SOC) was not 
issued; however, as the depression and PTSD claims are both 
based on military sexual trauma (MST), the Board has 
recharacterized the issue on appeal as it appears on the 
cover page of the instant decision.

The veteran presented testimony before the Board in January 
2008.  The transcript has been associated with the claims 
folder.

During the January 2008 Board hearing, the veteran raised a 
claim of entitlement to service connection for a left 
inguinal hernia.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The claim of entitlement to service connection for PUD is 
addressed in the REMAND portion of the instant decision and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The residuals of the veteran's postoperative right 
inguinal hernia repair are no more severe than residuals 
readily reducible and well supported by truss or belt.  

3.  A psychiatric condition was not shown during service or 
for years thereafter, and there is no competent medical 
evidence linking any currently diagnosed condition to any 
verified aspect of the veteran's period of service.  

4.  The record does not contain credible supporting evidence 
to verify the occurrence of the veteran's reported in-service 
sexual harassment or MST.

5.  On January 23, 2008, at hearing and prior to the 
promulgation of a decision in the appeal, the Board received 
written notification from the veteran that a withdrawal of 
his claim of entitlement to service connection for bilateral 
hearing loss was requested.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right inguinal hernia repair have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.114, Diagnostic Code 7338, 4.118, 
Diagnostic Code 7805 (2007).  

2.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder, to include depression and 
PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

3.  The criteria for withdrawal of a Substantive Appeal for 
the claim of entitlement to service connection for bilateral 
hearing loss by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The veteran filed claims of entitlement to service connection 
for bilateral hearing loss and depression in March 2003.  A 
VCAA letter was issued to the veteran in June 2003, while 
hearing loss was the only disability listed on the cover page 
of the letter, the veteran was notified of the information 
and evidence necessary to substantiate a service connection 
claim.  Moreover, as the psychiatric disorder claim is based 
on MST, a separate MST development letter was sent to the 
veteran in February 2006, to which the veteran responded.  

The veteran has demonstrated by his statements, both written 
and oral, as well as the evidence submitted in support of his 
appeal, that he understands the information and evidence 
necessary to support his claims.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Thus, there is no prejudice to 
the veteran.  He received proper notice and any clerical 
oversight in the June 2003 letter is harmless error and is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The claim of entitlement to a higher rating for residuals of 
a right inguinal hernia repair arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); however, statements of the 
veteran indicate awareness of the evidence necessary to 
substantiate a claim for a higher evaluation and no further 
analysis in that regard is necessary.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date of the 
disability in March 2006.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claims were last adjudicated in an 
April 2007 supplemental statement of the case (SSOC).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
post-service VA treatment records, a lay statement, VA 
examination reports, and the transcripts from the March 2006 
RO hearing and January 2008 Board hearing.  

While records from the Social Security Administration, other 
than the award letter, have not been associated with the 
claims folder, they are not pertinent to the claims on 
appeal.  The disability benefits were made effective November 
2002 and would not contain corroborating evidence of MST 
between 1974 and 1977.  Further, the veteran has not sought 
private treatment for the claimed disorders and all pertinent 
VA outpatient records have already been associated with the 
claims folder.  Finally, according to the veteran, the 
disability benefits were not based on residuals of a right 
inguinal hernia repair.

The Board notes that additional evidence was submitted by the 
veteran after he was notified in July 2007 that his appeal 
was being certified to the Board.  A remand is not necessary 
in order to issue an SSOC as the evidence is not new and/or 
pertinent to the claims.  38 C.F.R. § 20.1304(c).  The 
outpatient treatment records merely confirm previously 
established diagnoses of depression and PTSD, which are	 not 
in dispute.  They contain no evidence of residuals of a right 
inguinal hernia repair.  The June 2007 statement from CW is 
an addendum to the one previously submitted in December 2006 
and simply reiterates what the veteran alleges, that a MST 
occurred.  It is not contemporaneous with the alleged MST 
between 1974 and 1977 and moreover, is contrary to the 
December 2006 statement in which CW indicated that she did 
not know what occurred to the veteran during service.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Increased Rating 

Residuals Right Inguinal Hernia Repair

The veteran maintains that an initial rating in excess of 10 
percent is warranted due to such symptoms, to include but not 
limited to, increased pain, the use of daily pain medication, 
difficulty standing, and painful urination.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran is appealing the original assignment of the 10 
percent evaluation following the award of service connection 
for residuals of right inguinal hernia repair.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The veteran's residuals of a right inguinal hernia repair are 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, for rating scars based upon 
limitation of function of the affected part.  Under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338, a 10 percent rating is 
assigned for a postoperative recurrent inguinal hernia, 
readily reducible and well supported by truss or belt.  A 30 
percent rating is assigned for a small, post operative 
recurrent inguinal hernia, or unoperated irremediable, not 
well supported by truss, or not readily reducible.  38 C.F.R. 
§ 4.114.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's residuals of a right inguinal 
hernia repair more closely approximate the criteria for the 
current 10 percent rating.  In this regard, upon examination 
in July 2003, the veteran indicated that he wore a truss for 
support.  There was no evidence of dysuria, hematuria, 
nocturia, or incontinence.  

VA outpatient treatment records dated between 1996 and 2007 
contain no evidence of a recurrent right inguinal hernia.  
There was no inguinal hernia shown on computerized tomography 
(CT) of the abdomen in April 2004, April 2005, or February 
2006.  A July 2003 abdominal x-ray and August 2003 abdominal 
echogram were similarly negative  

While an initial 10 percent rating is warranted, there has 
been no objective evidence of a small, post operative 
recurrent inguinal hernia, that is not well supported by 
truss, or not readily reducible, so as to warrant an 
increased 30 percent rating.  38 C.F.R. § 4.114.  The Board 
has also considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  See Butts 
v. Brown, 5 Vet. App. at 538; see also Pernorio v. Derwinski, 
2 Vet. App. at 629.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Fenderson, 12 
Vet. App. at 126.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected residuals of a 
right inguinal hernia repair presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
veteran's residuals of a right inguinal hernia repair have 
not required frequent inpatient care, nor have they by 
themselves markedly interfered with employment.  The assigned 
10 percent rating adequately compensates the veteran for the 
nature and extent of severity of his disability.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  



II.  Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).





Acquired Psychiatric Disorder, to Include PTSD

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder, to include 
depression and PTSD.  Specifically, he asserts that he was 
the victim of sexual harassment and MST during his active 
duty service.  

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians, pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and it must be denied.

The fact that the veteran has been diagnosed with a current 
psychiatric disorder is not in dispute.  The evidence of 
record clearly establishes the veteran has been variously 
diagnosed with depression not otherwise specified, major 
depressive disorder, bipolar disorder, bipolar affective 
disorder, a mood disorder, and PTSD.  

What remains to be determined is whether a diagnosed 
psychiatric disorder is related to service or to a verified 
incident that occurred during service.  

Addressing first the matter of entitlement to service 
connection for a psychiatric disorder other than PTSD, it is 
noteworthy that service medical records are negative for 
treatment or diagnosis of a psychiatric disorder.  The 
veteran was discharged from service in 1977 and the first 
record of psychiatric treatment is dated in 2003, some 26 
years after his discharge.  This is well outside the one-year 
presumptive period for psychoses.  38 C.F.R. §§ 3.307, 3.309.  
This lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  While the veteran has been diagnosed with numerous 
psychiatric conditions since 2003, the medical evidence of 
record does not indicate that the veteran's psychiatric 
conditions (other than PTSD) either had their onset during 
service, or were aggravated by service.  With no treatment 
during service or in the decades thereafter, and no medical 
evidence linking a currently diagnosed psychiatric condition 
(other than PTSD) to service, the claim for service 
connection for a psychiatric disorder must be denied.    

Next, tuning to the claim for entitlement to service 
connection for PTSD, it does not appear that there is any 
evidence available that can serve to verify the reported 
inservice stressor event.  Absent a verified stressor event, 
there can be no valid diagnosis of PTSD.  

At the outset, the Board finds that the claim with regard to 
sexual harassment by the veteran's sergeant, i.e. rubbing his 
penis against him, is not supported by any corroborating 
evidence as previously discussed.  There is simply no 
evidence of record that can support verification of this 
incident.  38 C.F.R. § 3.304(f)(3).  Moreover, there is no 
indication in the record that any of the diagnoses rendered 
above were based upon the allegations of this sort of sexual 
harassment.  

While VA outpatient treatment providers have related 
diagnoses of depression and PTSD to a "history of sexual 
trauma," the Board has accorded reduced probative weight to 
the opinions since there is no evidence verifying the 
occurrence of the reported sexual trauma during service.  
Here, the record does not include any lay statements from 
fellow service members or others that might have had 
contemporaneous knowledge of the alleged in-service sexual 
assault nor does it contain any other corroborative evidence 
regarding the MST that the veteran has now reported.  
(Emphasis added.)  

The veteran himself testified under oath that he did not 
report the rape by his Lieutenant to any military or civilian 
authority.  Moreover, he testified that did not tell anyone 
of the events at the time the incident occurred.  The service 
personnel file does not contain any evidence of sudden 
request for change in military occupational specialty or duty 
assignment, increased use of leave without an immediate 
reason, or changes in performance evaluations.  Despite 
claiming that he was tested for HIV, there are no laboratory 
reports to support the assertion.  Though CW indicated in 
December 2006 that she witnessed a change in behavior after 
the veteran's discharge from service, she revealed that she 
did not know what happened to the veteran in service. 

The  only evidence in the record regarding the occurrence of 
MST comes from the veteran's own statements.  These 
statements present an inconsistent picture as to the nature 
of any reported sexual event or sexual trauma.  In his 
stressor statement, the veteran set forth a descriptive 
account of rape by oral and anal sodomy.  But it cannot be 
ignored that the totality of the evidence of record suggests 
a sexual relationship between the veteran and the Lieutenant 
other than a violent one.  Notably, there are entries in VA 
progress notes that raise serious doubts with regard to the 
reported MST.  These include findings that the veteran denied 
sexual abuse other than the childhood incident (December 2004 
note), indicated the veteran engaged in sexual orgies during 
service (February 2003 note), or reveal the veteran had a 
"sexual relationship" with the Lieutenant (March and April 
2005 notes), and now felt rejected by him (July 2005 VA 
progress notes).  Moreover, during the RO and Board hearings, 
the veteran testified that he engaged in written 
communication with the Lieutenant after service and became 
depressed when the letters stopped, suggesting an ongoing 
consensual relationship.  See Board Transcript at 12; see 
also RO Transcript at 3.

Regardless of the nature (forcible or otherwise) of any 
sexual incident that the veteran reported as taking place 
during service, the claims file contains nothing to verify 
the occurrence of these events other than the veteran's 
descriptions.  The bottom line is that there is absolutely no 
evidence of record that can assist in verifying the reported 
inservice stressor involving MST. 

In many post-service medical records, the veteran clearly 
reported the alleged MST; however, he also relayed a history 
of childhood sexual abuse by a neighbor.  
While the diagnoses of depression and PTSD were related to a 
history of childhood abuse and MST, the Board is not required 
to accept doctor's opinions that are based only upon the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995); see also Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Finally, the Board acknowledges that the veteran is competent 
to give testimony about what he experienced; for example, he 
is competent to report his in-service experiences. See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
The Board can not give great weight and credibility to the 
veteran's account of the MST in light of the lack of any 
corroborating evidence of record, and in light of his other 
inconsistent statements.  

Based upon the evidence that has been submitted in this case, 
none of which has been found to establish that a MST 
occurred, the Board finds that the evidence is not in 
relative equipoise; thus, the veteran may not be afforded the 
benefit of the doubt and his claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   There is no basis for 
establishing service connection for a psychiatric disorder to 
include PTSD.

Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran 
withdrew the claim of entitlement to service connection for 
bilateral hearing loss in writing at the January 2008 Board 
hearing.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right inguinal hernia repair is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and PTSD, is denied.

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed.

REMAND

The veteran has also filed a claim of entitlement to service 
connection for PUD.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

There are outstanding VA outpatient treatment records 
pertinent to this claim.  The veteran testified that he 
underwent surgery for a perforated ulcer in 1978, within the 
year following discharge from service, at the Durham, North 
Carolina, VA Medical Center (VAMC).  VA outpatient treatment 
notes already of record contain evidence of a midline 
abdominal scar; however, treatment notes from 1978 have not 
been associated with the claims folder.  Such must be 
obtained upon remand.  38 C.F.R. § 3.159(c)(2).

As this matter is being remanded, the RO should take efforts 
to ensure that it provides the veteran with notice that meets 
all due process requirements, including those addressed by 
recent cases from the Court.  The Board notes the veteran did 
not file a claim of entitlement to service connection for 
PUD; it was raised by the evidence of record.  VA should 
inform the veteran what information or evidence is necessary 
to substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO should send the veteran notice 
that meets all due process requirements 
of the VCAA, including those addressed by 
Court decisions.  In the letter, the RO 
should notify the veteran of what 
information or evidence is necessary to 
substantiate the claim.  The RO should 
further inform the veteran of what subset 
of the necessary information or evidence, 
if any, the claimant is to provide, and 
of what subset of the necessary 
information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for PUD 
since his discharge from service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should obtain 
records from the Durham, North Carolina, 
VAMC dated in 1977 and 1978.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
including scheduling a VA examination (if 
indicated), the RO should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


